Citation Nr: 1104527	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased initial rating for major 
depressive disorder, secondary to service-connected diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for peripheral neuropathy 
of the left hand, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right hand, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for neuropathy of the 
stomach.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to August 
1975.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2008 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).

In January 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of his testimony is associated with the claims file.  In December 
2008, the Veteran requested a Travel Board hearing in connection 
with the current claim.  He cancelled this hearing request in 
March 2009.

The issues of entitlement to a TDIU and entitlement to service 
connection for neuropathy of the stomach are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to December 24, 2005, the Veteran's diabetes mellitus 
was manifested with the need for insulin, restricted diet, and 
regulation of activities, but there were no episodes of 
ketoacidosis or hypoglycemia requiring hospitalization or twice a 
month visits to a diabetic care provider.

2.  Since December 24, 2005, the Veteran's diabetes mellitus has 
been manifested with the need for insulin, restricted diet, 
regulation of activities, one episode of ketoacidosis 
necessitating hospitalization, and noncompensable diabetic 
complication.

3.  The baseline level of severity of the service-connected major 
depressive disorder was of a mild degree, demonstrated by 
decreased work efficiency and ability to perform occupational 
tasks which occured only during periods of significant stress. 

4.  The current level of severity of the service-connected major 
depressive disorder is of a moderate degree, demonstrated by 
disturbances in motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

5.  The Veteran does not have peripheral neuropathy in either 
hand.


CONCLUSIONS OF LAW

1.  Prior to December 24, 2005, the criteria for an evaluation in 
excess of 40 percent for service-connected diabetes mellitus type 
II have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913 (2010).

2.  Since December 24, 2005, the criteria for a 60 percent rating 
for service-connected diabetes mellitus type II have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 
(2010).

3.  The criteria for an initial evaluation of 40 percent for 
major depressive disorder, secondary to service-connected 
diabetes mellitus, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, DC 9434 (2010). 

3.  The criteria for service connection for peripheral neuropathy 
of the left hand, to include as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for peripheral neuropathy 
of the right hand, to include as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The RO provided initial VCAA notice to the Veteran regarding his 
claim for an increased rating for service-connected diabetes 
mellitus by way of November 2004 correspondence prior to the 
initial adjudication of the claim.  This letter notified the 
Veteran of the evidence necessary to substantiate his claim, of 
VA's responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The RO 
provided additional VCAA notice in April 2006 and December 2006, 
which included notice of the type of evidence necessary to 
establish disability ratings or effective dates, pursuant to the 
holding in the Dingess decision.  

The RO sent the Veteran initial VCAA notice regarding his claims 
of service connection for major depressive disorder and 
peripheral neuropathy of the right and left hands by way of 
January 2007 correspondence prior to the initial adjudication of 
those claims.  This letter notified the Veteran of the evidence 
necessary to substantiate his claims, of VA's responsibilities in 
obtaining information to assist him in completing his claims, and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  This letter also included notice 
pursuant to Dingess.  All of these claims were readjudicated by 
way of a February 2009 supplemental statement of the case.  

As to the issue of a higher initial disability rating for the now 
service-connected depressive disorder, an increased rating is a 
"downstream" issue.  Once a decision awarding service connection, 
a disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing 
Dingess).  The duty to notify has been met.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claims has been obtained.  The 
evidence includes his service treatment records, VA and private 
treatment records, VA examination reports, and statements from 
the Veteran.  The Veteran submitted medical records on his behalf 
and all records that he identified were obtained and associated 
with the claims folder.  He also provided oral testimony 
regarding his disabilities at a hearing.  The Board finds that 
the VA examination reports of record are adequate for evaluation 
purposes because the examiners conducted a physical examination, 
reviewed the medical history, and described the disabilities in 
sufficient detail so that the Board's evaluation of the 
disabilities on appeal is an informed determination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  

A Veteran is entitled to a new examination where there is 
evidence that the condition may have worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the mere 
passage of time does not require a new examination.  Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran does not 
allege, nor does the record show, that his service-connected 
major depressive disorder and diabetes mellitus have worsened in 
severity since the last VA examinations in February 2007 and July 
2007, respectively.  Accordingly, the Board finds that the record 
adequately reveals the current state of the Veteran's 
disabilities, and thus, will proceed to review the claims based 
on the evidence of record.  See 38 C.F.R. § 3.655; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board finds 
that VA has satisfied its duty to notify and assist.  

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be a assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).

A. Diabetes Mellitus 

The Veteran seeks an increased rating for his service-connected 
diabetes mellitus, which is currently evaluated as 40 percent 
disabling.  

The criteria for evaluating diabetes mellitus is set forth at 38 
C.F.R. § 4.119, DC 7913 (2010).  Under DC 7913, diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
is assigned a 40 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated, is assigned a 100 percent disability 
rating.  See 38 C.F.R. § 4.119, DC 7913 (2010).

The Veteran underwent a VA examination in November 2004.  He was 
noted to be on insulin per the pump.  He had no known history of 
ketoacidosis.  He denied polyuria and polydipsia.  He reported a 
having a hypoglycemic episode every second day that he described 
as cold sweats and disorientation.  He could eat with relief.  He 
reported that he followed a 1000 calorie American Diabetic 
Association (ADA) diet and that his weight had decreased.  He 
exercised about three times a week by walking one mile.  He was 
followed at a VA medical center every 6 months.  His last 
diabetic eye checkup in November showed mild nonproliferative 
diabetic retinopathy.  There was no history of high blood 
pressure, heart disease, or myocardial infarction.  He had no 
problems with bowel or bladder dysfunction.  He did have problems 
with erectile dysfunction, which was treated with Viagra.  On 
physical examination, there was no peripheral edema and no sores 
or ulcerations on his feet.  Sensation to monofilament in the 
feet was intact.  The diagnoses were: Type 1 diabetes mellitus, 
controlled on insulin pump, and erectile dysfunction as likely as 
not due to diabetes mellitus.  The examiner noted that the 
Veteran was hospitalized in October 2004 for abdominal pain.

In April 2005, a VA endocrinologist reviewed the Veteran's claims 
file in order to clarify the nature and severity of the Veteran's 
diabetes mellitus.  This examiner noted the Veteran's current 
treatment consisted of insulin via continuous subcutaneous 
insulin infusion (i.e. insulin pump) and that he did not have 
adequate glycemic control per the records.  The Veteran's current 
complaints included erectile dysfunction, intermittent severe 
abdominal pain, and a label of nonproliferative diabetic 
retinopathy by an ophthalmologist.  The examiner stated that 
based on the Veteran's age of onset, generous body mass, and past 
history of 18 months of oral therapy without incidence of 
ketoacidosis, the Veteran had Type 2 diabetes mellitus.  The 
examiner also stated that diabetes was not a disability, nor when 
adequately managed, a disabling condition.  

The Veteran was afforded a VA examination in October 2005.  The 
examiner indicated that the Veteran's diabetes mellitus treatment 
included use of an insulin pump, oral agents, and adherence to an 
ADA diet with fair success.  His weight had been stable on the 
present regimen with no significant weight loss or gain in the 
past years.  He had no recent hospitalizations for his diabetes 
since 1998.  The Veteran reported fair control of his blood 
sugars on the present regimen, but with continued fluctuation.  
He also reported hypoglycemic spells with activity, which he 
stated were presently severely limiting his activity.  He denied 
any blackouts, significant mental status changes, or 
disorientation from these spells.  He was seen by his VA 
physician approximately every three months.  A recent eye 
evaluation found no evidence of diabetic retinopathy.  There was 
no history of neuropathy, kidney or bowel problems, 
gastroparesis, stroke, peripheral vascular disease, or heart 
disease.  The Veteran did have a history of skin infections for 
which he was hospitalized in December 2004 and received IV 
antibiotics.  

On physical examination, the Veteran had no rectal complaints or 
peripheral edema.  The peripheral pulses were full and 
symmetrical in the upper and lower extremities.  The abdomen was 
soft without tenderness, masses, or organomegaly.  Sensation in 
the feet was intact.  There were no sores or ulcerations on the 
feet, and no other abnormalities as far as capillary refill.  
There were no active skin lesions.  The diagnosis was diabetes 
mellitus.  In the summary remarks section, the examiner indicated 
that the Veteran's diabetes mellitus was variably controlled 
using an insulin pump.  The Veteran was having significant 
fluctuations in his blood sugar levels with significant 
hypoglycemia manifested by symptoms of increased sweating and 
weakness.  These episodes appeared to be related to occupational 
and recreational activities, which were strenuous.  Therefore, 
the examiner opined that the Veteran's diabetes mellitus required 
regulation of activities to prevent hypoglycemia.

The Veteran underwent a VA diabetes mellitus examination in July 
2007.  The Veteran reported that visits to his primary care 
clinic for diabetic care occurred about every three months.  He 
also reported that his weight had been stable over the past year.  
His blood sugars were high at times, but he denied any polyuria 
or polydipsia.  The Veteran reported having hypoglycemic 
reactions at least every two days, during which he became 
confused.  He felt unable to do any walking or work because of 
fatigue and hypoglycemia.  He stated that he thought he could 
walk the length of a football field but then his sugars would 
drop and cause him to become hypoglycemic.  The examiner noted 
that a review of the records showed the Veteran was presently on 
an ADA diet, insulin pump, and oral medication.  The Veteran was 
hospitalized on October 4, 2004, with poorly controlled diabetes.  
He was also hospitalized on December 24, 2005, for increased 
blood sugar and then again on December 31, 2005, for diabetic 
ketoacidosis precipitated by a staph skin infection.  The 
examiner stated that review of the records over the past year did 
not show any hospital admissions or emergency room visits for 
hypoglycemia or hyperglycemia.  There was discussion of elevated 
blood sugars over the past year, but no discussion of 
hypoglycemia.  The examiner further noted that there were no 
symptoms of anal pruritis or specific loss of strength.  There 
was no history of vascular dysfunction, heart disease, or 
peripheral vascular disease.  There was no bladder or bowel 
dysfunction, and the Veteran denied getting up at night to 
urinate.  There were no diabetic skin problems.  

On physical examination, the Veteran was very well-built with an 
athletic build/ strong muscular build of the entire body.  His 
state of nutrition was good.  His weight had been stable over the 
past year.  Peripheral pulses were +2 and symmetrical in both the 
upper and lower extremities.  The abdomen was soft without 
tenderness, masses, or organomegaly.  The insulin pump site was 
normal in appearance.  The extremities revealed no edema.  Feet 
were in good repair with good capillary flow.  There was no 
evidence of diabetic ulcer and no history of the same.  The final 
diagnoses were: Type 2 diabetes requiring insulin, fair control; 
essential hypertension, not secondary to diabetes; and erectile 
dysfunction, secondary to hypogonadism.  The examiner noted that 
the Veteran had Type 2 diabetes, required use of an insulin pump, 
and followed a diet.  His weight had been stable.  He was also on 
oral medication.  His diabetes was only fairly well-controlled.  
He did complain of hypoglycemia and said that this restricted his 
activities.  There were no vascular complaints or complications.  
He was independent in his activities of daily living.  The 
examiner further stated that based on the Veteran's history, he 
had to restrict his activities because of hypoglycemia but there 
were no other objective findings of this on review of the record.  

A July 2007 VA eye examination showed the Veteran had normal 
ocular eye examination for his age, presbyopia, and no evidence 
of diabetic retinopathy.  A July 2007 VA peripheral nerves 
examination showed a clinical assessment of polyneuropathy with 
mild sensory loss in the lower extremities.  The Veteran also 
submitted a report containing results of his blood sugar readings 
for the period of December 2006 to January 2007 in chart and 
graph form.  He was shown to have had a total of 13 hypoglycemic 
episodes during this period.  Also of note is a VA treatment note 
date in May 2008 which indicated that the Veteran was very 
muscular from "heavy duty weightlifting" and that he was 
presently a "heavy duty weightlifter."

VA treatment records dated between October 2003 and February 2009 
show the Veteran's diabetic treatment has included use of insulin 
(including via injections and an insulin pump), restricted diet, 
and regulation of activities.  These records show that the 
Veteran primarily received his care through the home "telehealth 
service," which consisted of telephone check-ins and 
consultations with his providers.  He was also assigned a 
"health buddy."  These two services were provided in an attempt 
to minimize the Veteran's visits to VA facilities.  The Veteran 
was also seen for in-office consultations for care related to his 
diabetes mellitus on various occasions.  However, these visits 
were less frequent than twice a month.  An October 2004 treatment 
note shows that the Veteran was hospitalized overnight for 
complaints of abdominal pain and nausea.  The discharge diagnoses 
were abdominal pain, resolved; poorly controlled diabetes 
mellitus type I; chronic renal failure; and dysthymia.  

VA treatment records also show the Veteran was hospitalized for 
an episode of ketoacidosis in December 2005.  The Veteran was 
seen in urgent care on December 24, 2005, with a complaint of 
having elevated blood sugars over the last month.  He also 
reported that he had electively removed his insulin pump.  On 
evaluation, he appeared slightly dehydrated.  Laboratory tests 
showed no evidence of ketosis or anion gap, but did reflect 
mildly elevated blood sugar.  He was administered fluids and 
insulin.  The notes show that the Veteran was admitted to general 
medicine.  However, he refused further treatment, discharged 
himself against medical advice, and left the hospital that same 
day.  The following day, December 25, 2005, the Veteran was 
brought back to urgent care by ambulance with complaints of 
abdominal pain, nausea, sore throat, and leg pain.  He was found 
to be in diabetic ketoacidosis.  He was admitted to the hospital 
for further treatment.  A discharge summary shows that the 
Veteran was discharged on December 30, 2005, and his episode of 
diabetic ketoacidosis was noted to have been resolved with 
aggressive fluid hydration and insulin.  

A note dated April 23, 2006, shows the Veteran was treated in 
urgent care for complaints of abdominal pain, fluctuating blood 
sugars, and right elbow pain.  He was instructed to adjust his 
insulin and continue his other medications.  He was treated for 
hypoglycemia, but the physician's note indicates that labs did 
not relay any signs of dehydration.  The clinical assessments 
were reflux, poorly controlled diabetes mellitus, and right elbow 
pain.  The Veteran returned to urgent care several days later on 
April 29, 2006, with the same complaints.  An addendum note 
indicates that the Veteran had been seen numerous times in the 
past month for episodes of abdominal pain, fluctuating blood 
sugars, and right elbow pain, and was still having hypoglycemic 
episodes despite decreasing his basal insulin rate.  The clinical 
assessments were poorly controlled diabetes mellitus and right 
elbow pain.

Based on a review of the record, the Board finds that for the 
period prior to December 24, 2005, the service-connected diabetes 
mellitus disability picture clearly meets the criteria for the 40 
percent rating.  In this regard, the VA examinations and VA 
treatment notes show diabetes mellitus was treated with 
prescribed medication, a restricted diet, and regulation of 
activities.  The Veteran is not noted to have experienced any 
episodes of ketoacidosis prior to December 24, 2005.  While the 
Veteran is shown to have experienced several episodes of 
hypoglycemia throughout this period, these episodes were self-
treated and did not require hospitalization or twice a month 
visits to his diabetic care provider.  

For the period since December 24, 2005, however, a 60 percent 
rating may be assigned for the service-connected diabetes 
mellitus disability.  In this respect, the evidence shows that 
the Veteran's diabetes mellitus continued to be treated with 
insulin, oral agents, a restricted diet, and regulation of 
activities.  The evidence also shows that he was hospitalized 
from December 24, 2005, to December 30, 2005, for an episode of 
ketoacidosis.  Furthermore, the Veteran has an additional 
diabetic complication of erectile dysfunction, which is 
separately rated and noncompensable.  See 38 C.F.R. § 4.115b, DC 
7522 (2010).  

Erectile dysfunction is rated by analogy, to "penis, deformity, 
with loss of erectile power" under DC 7522.  See 38 C.F.R. § 4.20 
(2010).  The rating schedule provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  This is a 
conjunctive set of criteria rather than disjunctive.  That is, 
both of the criteria must be present to warrant compensation at 
the sole authorized level of 20 percent.  See Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).  In this case, the medical 
evidence does not show that the Veteran has a penile deformity 
and he has not contended otherwise.  Where the criteria for a 
compensable rating under a diagnostic code are not met, as here, 
a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2010).  
Hence, a separate disability rating may not be assigned for 
erectile dysfunction under 38 C.F.R. § 4.119, DC 7913, Note (1).  
As the evidence from December 24, 2005, shows diabetes mellitus 
requiring insulin, restricted diet, and regulation of activities 
with an episode of ketoacidosis requiring hospitalization, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent disability rating is warranted for this 
period.

The evidence of record does not support the assignment of a 100 
percent disability rating.  A total rating requires more than one 
daily injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

In this case, the Veteran's diabetes mellitus has not manifested 
with episodes of hypoglycemia or ketoacidosis requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, at any time during the appeal.  He is also not 
shown to have experienced a progressive loss of weight or 
strength as a result of his diabetic condition.  See 38 C.F.R. § 
4.119, DC 7913.  The Veteran reported to VA examiners in 2005 and 
2007 that he visited his diabetic health care providers every 3 
months.  These examiners also indicated that the Veteran's weight 
had been relatively stable throughout the appeal period.  Also, 
recent VA records and the 2007 VA examination report reflect the 
Veteran is very well-built, muscular in appearance, and involved 
in weightlifting, which does not suggest a progressive loss of 
strength.  Therefore, despite the fact that he has diabetic 
complications that are separately and compensably rated (i.e. 
major depressive disorder (evaluated as 20 percent disabling), 
peripheral neuropathy of the right and left lower extremities 
(each evaluated as 10 percent disabling)), as the other criteria 
are not met, a 100 percent rating may not be assigned.  

The Board has considered the Veteran's statements regarding the 
difficulties presented by his diabetes mellitus disability.  In a 
January 2005 statement, he reported diabetic blood vessel damage 
to his eyes and blurry vision.  He also noted that he had been 
admitted to the hospital for increased abdominal pain, which was 
attributed to diabetic complications.  He also reported a loss of 
feeling in his feet and decreased circulation.  The Veteran noted 
that he had been prescribed Viagra for sexual dysfunction, but 
that it had not been effective in the last year or so.  He also 
stated that it took him longer to heal from cuts and abrasions.  
In a January 2005 statement, the Veteran's wife noted that the 
Veteran's blood sugar fluctuated despite his attempts to use his 
insulin pump, plan his food intake, and plan his activities.  She 
also stated that when the Veteran's blood sugars were high, he 
had severe stomach cramping and gastrointestinal problems.  She 
further indicated that the Veteran had difficulty with scar 
tissue buildup at his pump infusion sites and that his blood 
sugar fluctuations impacted his depression.  She also stated that 
she had witnessed a decline in the Veteran's energy level, 
strength, eyesight, sexual function, and general health over the 
past two years. 

This lay testimony is considered credible, and the Board does not 
doubt that the Veteran experiences discomfort and difficulty with 
respect to his service-connected diabetes mellitus disability.  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Here, service 
connection for diabetic eye complications was denied in an 
unappealed rating decision, and this matter is not for current 
consideration.  Also, service connection is already in effect for 
erectile dysfunction and peripheral neuropathy of the bilateral 
lower extremities, and the issue of entitlement to higher ratings 
for such disabilities is not before the Board at this time.  
Additionally, the medical evidence shows the Veteran's complaints 
of abdominal pain are associated with gastrointestinal reflux 
disease.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to the 
Veteran's statements in that regard.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

As discussed in detail above, the medical evidence does not meet 
the criteria for a rating higher than 40 percent for the period 
of time prior to December 24, 2005; and higher than 60 percent 
for the period of time since December 24, 2005.  See Gilbert, 1 
Vet. App. 49, 56 (1990).

B. Major Depressive Disorder

The Veteran seeks an initial evaluation in excess of 20 percent 
for his service-connected major depressive disorder, secondary to 
diabetes mellitus.  

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease will be service-connected.  However, VA 
will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity is to determine the baseline and current levels 
of severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  See 38 
C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection may be made.  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Veteran's claim of entitlement to service connection for 
major depression was received in January 2007.  Therefore, the 
amended regulations are applicable.  Although the RO did not 
consider this amendment, the Veteran will not be prejudiced by 
the Board's consideration in the first instance because it is 
simply the codification of the interpretation of existing law as 
announced by the Court in Allen.

The criteria for evaluating major depression is set forth at 38 
C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 
provides a 10 percent evaluation for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130, DC 9433 (2010).

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.
 
A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 
4.125(a), 4.130 (2010).  Scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

A GAF score of between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

A VA treatment record dated in October 1997 reflects that the 
Veteran reported depressed moods since high school, and that he 
was first treated for depression in 1990.  The note indicated 
that he had been on medication since then, and the medications 
were effective for decreasing his symptoms.  

VA mental health notes dated in July 2001 and August 2001 show 
the Veteran denied suicidal or homicidal ideation or intent.  No 
psychotic features were evident.  There were no reports of audio 
or visual hallucinations or delusions.  He was able to express 
his thoughts without evidence of looseness of association, ideas 
of reference, or flights of ideas.  His memory and concentration 
were intact.  The Veteran's judgment and insight were noted to be 
'good' in July 2001 and 'fair' in August 2001.  A March 2002 
clinic note shows the Veteran presented for treatment requesting 
a change in his medications.  He and his wife reported an 
increase in his symptoms and that the Veteran had recently gone 
into a rage damaging walls and some furniture in the house.  The 
Veteran's wife reported several recent stressors, primarily 
financial, and noted that the Veteran had problems coping.  The 
Veteran admitted to recent alcohol consumption and noncompliance 
with his medications.  He also reported some suicidal ideation, 
but explained that it was not really suicidal but a feeling of 
helplessness.  He also reported sleep impairment.  Judgment and 
insight were poor, and concentration was reportedly limited at 
times.  The clinical impression was dysthymic disorder, and a GAF 
of 50 was reported.

VA notes dated from May 2002 to September 2002 show the Veteran 
denied thoughts of suicide or homicide and audio or visual 
hallucinations.  He expressed his thoughts without evidence of 
looseness of association, ideas of reference, or flights of 
ideas.  Memory and concentration were intact.  Judgment and 
insight were noted to be 'good,' except during an evaluation in 
July 2002 when noted to be 'fair.'  The GAF score recorded during 
this period was 61.  In September 2002, the Veteran was briefly 
hospitalized following a major depressive episode with violent 
behavior towards his wife and children.  Upon admission, he 
reported a long history of depression.  Current symptoms included 
sad mood, anhedonia, decreased and disturbed sleep, and recent 
weight loss.  He admitted to suicidal ideation for several years 
without plan or intent.  He denied homicidal ideation or any 
hallucinations.  During the course of treatment, the Veteran's 
symptoms (including his mood, affect, judgment, and insight) 
improved.  GAF scores were between 45 and 50 during his 
hospitalization.  At the time of discharge, the Veteran's 
condition was noted to be stable.  The GAF score was 50.  
Treatment notes from November 2002 to June 2003 show improved 
symptoms.  GAF scores recorded in November 2002 and June 2003 
were 65 and 60, respectively.

Social Security Administration (SSA) records reveal that the 
Veteran was awarded disability benefits for a primary diagnosis 
of affective/mood disorders.  His disability was noted to have 
begun in March 2003.  SSA records also show that the Veteran was 
briefly admitted to the Mississippi State hospital in July 2003 
with a provisional diagnosis of bipolar disorder, not otherwise 
specified, and alcohol abuse.  The notes indicate that the reason 
for referral was the Veteran's wife reported that the Veteran had 
cycles every 6 to 8 weeks where his mood became depressed and he 
had rages.  The last such episode led to this commitment.  The 
discharge diagnoses remained bipolar disorder, not otherwise 
specified, and alcohol abuse.  The SSA file also includes a 
number of VA records, including records up to July 2005.  Also of 
note in the SSA file is an August 2003 VA treatment note, which 
reflects that there was some disagreement with the Mississippi 
State hospital discharge diagnosis of bipolar disorder.  The VA 
note shows a continued diagnosis of dysthymic disorder and a GAF 
of 60.  Throughout the remaining VA records, the diagnosis is 
noted to have been dysthymic disorder, and the Veteran's GAF 
scores were consistently reported to be 60 up through May 2005.  

In addition, the SSA file also includes the report of a mental 
status examination conducted in December 2003 for the purpose of 
providing state disability benefits.  In this report, the 
examining psychologist stated that based upon the results of the 
examination, the AXIS I diagnosis was 'major depressive disorder, 
single episode, mild.'  The GAF score was 50.  The psychologist 
stated that the Veteran's primary problem seemed to be 'a major 
depressive disorder of at least mild degree.'

VA outpatient treatment records from January 11, 2007 (i.e. since 
the grant of service connection for major depressive disorder), 
reflect no more than a moderate degree of severity.  A treatment 
note dated in January 2007 shows that the Veteran's depression 
had worsened as a direct result of his elevation in blood sugar. 
This note indicated that there was a direct correlation between 
the Veteran's blood sugar and his depression.

Additional treatment notes dated between February 2007 and 
January 2008 reflect that the Veteran denied suicidal and 
homicidal ideas, delusions, and hallucinations.  His depression 
was improving, and he was doing well.  Notes indicate that 
overall the Veteran's affect was appropriate, and his mood was 
well.  The Veteran's memory and concentration were intact.  
Thought processes were without looseness of associations, ideas 
of reference, or flight of ideas.  The Veteran was also enjoying 
attending school.  A January 2008 treatment note reflects a GAF 
score of 60.  

The Veteran was afforded a VA examination in February 2007.  The 
examiner noted review of the claims file.  The Veteran reported 
feeling depressed over the past 15 years.  He reported that he 
did not want to eat or leave his bed and had to control his 
thoughts of suicide.  He noted having similar suicidal thoughts 
in the past several years, but that these had lessened since the 
implantation of a vagal nerve simulator in August 2006.  His last 
suicidal thought was 2 weeks prior to the examination.  He also 
reported loss of appetite, interest in life, anhedonia, and 
decreased energy.  He related his depression to his service-
connected diabetes mellitus.  The Veteran further stated that he 
had been unable to work in the last 5 years due to diabetes 
mellitus and depression.  He reported daily symptoms of 
depression of a moderate to severe nature.  He related his 
feeling of depression to his diabetes mellitus, erectile 
dysfunction, and unstable blood sugars.  He denied having a 
social life and stated that he felt "fake" and just sat and slept 
at home.  He denied significant activities other than watching 
television and old movies.  The examiner noted that no manic or 
psychotic symptoms were elicited, but some anxiety was reported.  
The Veteran also reported that he became angry and irritated 
easily and felt hypervigilant with exaggerated startle response.  

The Veteran reported that he lived with his wife and two sons.  
He reported a good relationship with his wife.  He stated that he 
was capable of independent living, but needed help when severely 
depressed or unstable from diabetes.  He reported that he had 
been unemployed in the last 5 years due to diabetes mellitus and 
depression.  He denied any impairment of thought process or 
communication, and no inappropriate behavior was noted.

The mental status examination revealed him to be oriented to 
time, place, and person.  His mood was subdued, sad, and somewhat 
anxious with a congruent effect.  His speech was of normal rate, 
volume, and tone.  Thought process was goal-directed without 
flight of ideas, looseness of associations, or ideas of 
reference.  No auditory or visual hallucinations were noted.  
Memory, concentration, attention, judgment, and insight were all 
intact.  There were no suicidal or homicidal thoughts.  The 
pertinent clinical impression was major depressive disorder and 
sub-threshold impression of posttraumatic stress disorder (PTSD).  
The recorded GAF score was 50.  The examiner stated that the 
Veteran's symptoms of depression had been present more than 5 
years and occurred on an almost daily basis with moderate to 
severe intensity.  The Veteran had been unemployed for the last 5 
years due to diabetes and depression.  No impairment of thought 
process or communication, and no inappropriate behavior were 
noted.  The examiner further stated that the Veteran had symptoms 
of PTSD, but they were sub-threshold, and a separate diagnosis of 
PTSD was not being made.  The Veteran's symptoms of depression 
appeared to result in moderate industrial and social dysfunction.  
His depression was most likely secondary to his diabetes and was 
also interrelated to the sub-threshold PTSD, which was a 
contributing factor to his depressive disorder. 

In a February 2008 VA addendum report, the examiner stated that 
the Veteran's depression had been aggravated by his diabetes 
beyond the normal progression because of poor control and 
consequences of poor diabetes mellitus control, which could cause 
mood changes, weakness, and shakes.  The examiner further noted 
that the Veteran had a history of depression, including periods 
of severe depression, and that the Veteran was hospitalized for 
depression in September 2002.  The Veteran seemed to be doing 
better at the time.  The Veteran had at least a mild degree of 
baseline depression which had been aggravated to a moderate 
degree because of the effect of diabetes mellitus and its 
complications.

An August 2008 VA mental health clinic note shows that on 
evaluation, the Veteran's mood and affect were blunted, although 
he was pleasant on approach.  He was casually dressed and well-
groomed.  He expressed his thoughts without loose associations, 
ideas of reference, or flight of ideas.  He also denied any 
change in memory, and his concentration was intact.  Judgment and 
insight were adequate.  The diagnosis was major depressive 
disorder, severe, without psychosis.  The GAF score was reported 
to be 60.  

In an August 2008 statement, the Veteran said his depression in 
high school involved stuttering and peer pressure.  He denied use 
of anti-depressive medications prior to service.  He reported 
that he had thoughts of suicide at present, but not frequently.  
He also had recurring nightmares and sometimes fell out of bed or 
struck his wife.  He further noted that he had memory loss and 
struggled with school exams and staying focused.  He also noted 
that due to stomach ailments, blood sugar, and anxiety, he had to 
withdraw from school in the fall of 2007.  

In a December 2008 statement, the Veteran said his depression 
(along with the diabetes mellitus and sleep disorder) made him 
unable to be reliable and productive in any job.  He stated that 
there were days where he could not leave the house, maintain 
hygiene, or eat (and sometimes had up to 8 days of mental 
breakdown).  He reported impaired sleep impairment that affected 
his concentration and mood at least twice a week or several days 
in a row.  He further noted that in the past, he had experienced 
episodes of psychosis following several days of sleeplessness.  
He also stated that he had managed to attend school somewhat 
intermittently and had missed a whole week at a time.  

Information in the Veteran's VA vocational rehabilitation folder 
shows that the Veteran was enrolled at Mississippi College in 
pursuit of a bachelor's degree in criminal justice.  The records 
confirm that the Veteran withdrew from classes in the fall of 
2007, citing medical reasons.  From January 2007 to May 2008, the 
Veteran carried a course load that consisted of either 9 or 12 
credit hours per semester.  The records also indicate that the 
Veteran was to receive employment placement assistance from March 
2009 to September 2010 to obtain entry-level employment as a 
criminal investigator.  

Service connection for major depression has been established, 
effective January 11, 2007.  The evidence prior to January 11, 
2007, will serve to establish the "baseline level of severity," 
and the evidence accumulated since January 11, 2007, will 
establish the "current level of severity."

In reviewing the evidence in this case, the Board finds that the 
baseline severity of the Veteran's service-connected major 
depressive disorder is of a mild degree.  In this respect, the 
evidence dated prior to January 11, 2007, shows the Veteran's 
thought processes, memory, and concentration were relatively 
normal.  His judgment and insight were also consistently noted to 
be either 'fair' or 'good.'  He appeared to be functioning well, 
except during periods of severe depression.  This type of 
symptomatology is contemplated by a 10 percent disability rating.  
Moreover, the Board notes that a private psychologist who 
examined the Veteran in 2003 opined that the Veteran's major 
depressive disorder was of a mild degree.  The 2007 VA examiner 
has also determined that the baseline severity of the Veteran's 
service-connected depressive disorder was mild.  Also, with the 
exception of the GAF scores noted during the episodes of severe 
depression, the Veteran's GAF scores were primarily in the 60's, 
which is indicative of only moderate symptoms.  It is evident 
that during the brief episodes of severe depression, the 
Veteran's mood, judgment, insight, and concentration 
significantly declined, as did his GAF scores.  However, a 10 
percent rating contemplates decreased work efficiency and ability 
to perform occupational tasks during periods of significant 
stress.  Based on the evidence, the Board finds that the 
'baseline severity' of the service-connected depressive disorder 
was mild and warrants a 10 percent disability rating.

The Board further finds that the 'current level of severity' of 
the service-connected major depressive disorder is moderate and 
warrants a 50 percent rating.  Many of the criteria for a 50 
percent rating have not been shown.  The Veteran is not shown to 
have a flattened affect, impairment of short-term and long-term 
memory, or impaired abstract thinking.  Nonetheless, the evidence 
shows that at least some of the criteria are met.  VA medical 
records note the Veteran experiences depression.  The Veteran has 
reported depression, anxiety, and that he is easily angered, all 
of which qualifies as a disturbance in motivation and mood.  
There also is evidence that the Veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  The SSA determined the Veteran was disabled, 
effective March 2003, in part due to his affective/mood disorder.  
The Veteran has reported that he has no social life and prefers 
to stay home and just sit, sleep, or watch television.  The 
Veteran's GAF scores for this period range from 50 (February 2007 
VA examination) to 60 (January and August 2008 VA treatment 
notes).  As noted above, according to the DSM-IV, scores in this 
range suggest moderate to serious symptoms, with moderate to 
serious impairment in social, occupational, or school 
functioning.  Finally, the 2008 VA examiner opined that the 
Veteran's depression has been aggravated to a moderate degree by 
his service-connected diabetes mellitus.  For the reasons stated 
above, the Board finds that the Veteran's current disability 
picture more approximates occupational and social impairment with 
reduced reliability and productivity, which is characteristic of 
a 50 percent disability rating.

A higher rating of 70 percent for the current level of severity 
is not established.  The Veteran has not shown suicidal ideation; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

As indicated, the rating activity is to determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(a), (b), as amended 
effective October 10, 2006.  In this case, a VA medical examiner 
has stated that the Veteran's mild baseline degree of depression 
was aggravated to a moderate degree due to diabetes mellitus and 
its complications.  There is no competent medical evidence of 
record regarding any increase in severity due to the natural 
progress of the disease.  Hence, when the baseline level of 
severity of 10 percent is deducted from the current level of 50 
percent, the remaining percentage is 40 percent.  Accordingly, 
the Veteran is entitled to an initial disability rating of 40 
percent for his service-connected major depressive disorder.

C. Extra-schedular Consideration

The Board has considered whether this case should be referred for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extra-
schedular rating involves a three-step inquiry.  First, it must 
be determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations are 
inadequate.  In this regard, the level of severity and 
symptomatology of the claimant's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  The assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is, therefore, found 
inadequate, it must be determined whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, if an analysis under the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that such picture 
exhibits such related factors as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's diabetes mellitus and psychiatric 
disorder with the established criteria found in the rating 
schedule.  As discussed in detail above, the primary 
manifestations of the Veteran's diabetes mellitus disability are 
the need for insulin, oral medications, regulation of activities, 
and adherence to an ADA diet.  Additional diabetic complications 
such as depression, erectile dysfunction, and peripheral 
neuropathy of the bilateral lower extremities have been 
service-connected and separately rated.  There are no symptoms of 
the Veteran's diabetes mellitus disability that are not addressed 
by the rating schedule.  The primary manifestations of the 
Veteran's depressive disorder are depressed mood, anxiety, and 
disturbances in motivation and mood.  There are no symptoms of 
this disability that are not addressed by the rating schedule.  
As such, the Board finds that the rating criteria reasonably 
describe the disability level and symptomatology for these 
disabilities and, therefore, the rating schedule is adequate to 
evaluate his disability picture.



II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110. In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
that a current disability exist is satisfied if the claimant had 
a disability at the time his claim for VA disability compensation 
was filed or during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

VA regulations also provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of Sec. 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010)(emphasis 
added).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  In this case, the Veteran served in the 
Republic of Vietnam during the requisite period of time and is 
presumed to have been exposed to Agent Orange during service.  
Nonetheless, the evidentiary record does not show that he has any 
diagnosed peripheral neuropathy in the upper extremities which 
would warrant service connection under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

In any case where a Veteran was engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof for 
purposes of service connection for any disease or injury alleged 
to have been incurred in or aggravated by said service, such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the right and left hands, to include as 
a result of Agent Orange exposure during service in Vietnam.

Service treatment records show no complaints or treatment for 
peripheral neuropathy.  On separation examination in August 1975, 
peripheral neuropathy was not noted.  Post-service medical 
evidence consists of VA medical treatment records from 1997 to 
2009.  There is no evidence in these records showing that the 
Veteran was either treated for or diagnosed with peripheral 
neuropathy in the upper extremities, including his hands.  

At the Veteran's VA diabetes examination in July 2007, he was 
noted to have symmetrical and 2+ peripheral pulses in the upper 
extremities and lower extremities.  A diagnosis of peripheral 
neuropathy was not provided.

The Veteran was afforded a VA Compensation and Pension 
examination in July 2007 to evaluate his claim for peripheral 
neuropathy of upper and lower extremities.  The Veteran reported 
that he had numbness in his fingertips for the past 10 years.  He 
also reported trouble with buttons and laces, although he could 
cut meat without problems.  On examination, sensory was intact to 
fine touch, temperature, vibration, and position in the upper 
extremities.  The clinical assessment was polyneuropathy with 
mild sensory loss in the lower extremities.  

In the Veteran's June 2008 notice of disagreement, he stated that 
he has symptoms of tingling and burning, and is unable to 
complete tasks such as buttoning his shirt.

Based on the record, the Board finds that service connection for 
peripheral neuropathy of the right and left hands is not 
warranted.  Peripheral neuropathy was not diagnosed in service.  
The Veteran's service personnel file shows that he received a 
Meritorious Unit Commendation and Vietnam Service Medal for his 
participation in the defense of the American Embassy in Saigon, 
Vietnam, between July 1973 and May 1974.  However, even if the 
Veteran were afforded the benefit of the 38 U.S.C.A. §1154 
"combat presumption;" competent evidence of a current disability 
is still required.  See Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).

There is no competent medical evidence showing a current 
diagnosis of peripheral neuropathy in either hand or upper 
extremity.  The VA examination report, which found no sensory 
impairment or evidence of peripheral neuropathy in the upper 
extremities, is both competent and persuasive.  There is no other 
competent medical evidence of currently diagnosed peripheral 
neuropathy involving the upper extremities.  Thus, the Board 
finds that elements (1) and (2) are not supported by the evidence 
and the claim fails on this basis.  See Hickson, supra.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
While the Veteran is certainly competent to relate circumstances 
he is able to observe, such as tingling, burning, and difficulty 
with buttoning his shirt, he is not considered competent to 
provide a diagnosis of peripheral neuropathy.  In this regard, 
the Veteran's statements as to a peripheral neuropathy in his 
hands are not like testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may 
be established by competent lay evidence).  The onset and 
diagnosis of peripheral neuropathy is not a visible process which 
may be directly observed by a lay person.  

The Veteran's lay statements concerning the symptomatology he has 
observed in his hands has been considered.  However, the highly 
probative VA examination, which showed a normal sensory 
examination of the bilateral upper extremities, outweighs the 
Veteran's lay statements that he has peripheral neuropathy in his 
upper extremities.  Accordingly, the preponderance of the 
evidence is against the claims on any basis authorized by 
statute.  The statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). The claims must be denied.


ORDER

For the period since December 24, 2005, a 60 percent rating for 
diabetes mellitus is granted.

An initial disability evaluation of 40 percent for major 
depressive disorder is granted.

Service connection for peripheral neuropathy of the left hand, to 
include as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for peripheral neuropathy of the right hand, 
to include as secondary to service-connected diabetes mellitus, 
is denied.


REMAND

Service connection for a stomach disorder, to include as 
secondary to service-connected diabetes mellitus (claimed as 
neuropathy of the stomach) was denied by way of a June 2008 RO 
rating decision.  The Veteran submitted a Notice of Disagreement 
(NOD) which was received at the RO in August 2008.  The RO has 
not yet issued a statement of the case (SOC) on this issue.  The 
failure to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also contends that he is entitled to a TDIU.  Since 
resolution of the TDIU claim is dependent, at least in part, on 
the outcome of the claim for service connection for the stomach 
disorder, a decision by the Board on the Veteran's TDIU claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second issue).



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC on the 
issue of entitlement to service connection 
for a stomach disorder, to include as 
secondary to service-connected diabetes 
mellitus.  Advise him that a substantive 
appeal must be filed in order to perfect an 
appeal on this issue.

2.  After assuring that the development 
directed above is complete, the RO should 
readjudicate the claims.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


